EXHIBIT 10.40


[***] = Certain information has been excluded from this exhibit because it
(i) is not material and (ii) would be competitively harmful if publicly
disclosed.
THIRD AMENDMENT TO OFFICE LEASE
This THIRD AMENDMENT TO OFFICE LEASE ("Third Amendment") is made and entered
into as of the 9th day of January, 2019, by and between JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.), a wholly owned subsidiary of Manulife Financial
Corporation, a Michigan corporation ("Landlord"), and DEXCOM, INC., a Delaware
corporation ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant entered into that certain Office Lease dated March 31,
2006 (the "Lease"), as amended by (i) that certain First Amendment to Office
Lease dated August 18, 2010 ("First Amendment"), and (ii) that certain Second
Amendment to Office Lease dated October 1, 2014 ("Second Amendment"), whereby
Landlord leases to Tenant and Tenant leases from Landlord those certain premises
(collectively, the "Premises") located in the following buildings: (i) that
certain office building located at 6340 Sequence Drive, San Diego, California
("6340 Building"), (ii) that certain office building located at 6310 Sequence
Drive, San Diego, California ("6310 Building") and (iii) that certain office
building located at 6290 Sequence Drive, San Diego, California ("6290 Building")
(collectively, the "Buildings"), which buildings are located in the Project (as
defined in the Lease). The Original Lease, as amended by the First Amendment and
the Second Amendment, may be referred to herein as the "Lease".
B.    Tenant desires to perform sprinkler renovation work in the 6290 Building
and Landlord has agreed to provide Tenant with an improvement allowance in
connection with such work.
C.    In connection with the foregoing, Landlord and Tenant desire to amend the
Lease as hereinafter provided.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Third Amendment.
2.    Sprinkler Renovation. As soon as reasonably possible following the full
execution and delivery of this Third Amendment by Landlord and Tenant, Tenant
shall perform the sprinkler renovation work in the 6290 Building pursuant to the
terms and conditions of the Tenant Work Letter attached hereto as Exhibit "A".
3.    Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that neither the Premises nor the Building has undergone
inspection by a Certified Access Specialist (CASp). As required by Section
1938(e) of the California Civil Code, Landlord hereby states as follows: "A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------




inspection of the subject premises, the commercial property owner or lessor may
not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises." In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows: (i) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp designated by Landlord, subject to
Landlord's reasonable rules and requirements; (ii) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards;
and (iii) if anything done by or for Tenant in its use or occupancy of the
Premises shall require any improvements or repairs to the Building or the
Project (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such improvements or
repairs.
4.    No Further Modification. Except as set forth in this Third Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.
"LANDLORD":
JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.),
a wholly owned subsidiary of Manulife Financial Corporation,
a Michigan corporation
By: /s/ Ray Rothfelder
Its: Managing Director, Western U.S.
On: February 11, 2019
"TENANT":
DEXCOM, INC.,
a Delaware corporation
By: /s/ Quentin S. Blackford
Its: Chief Operating Officer and Chief Financial Officer
        On: February 8, 2019









--------------------------------------------------------------------------------






EXHIBIT A
TENANT WORK LETTER
This Tenant Work Letter ("Tenant Work Letter") shall set forth the terms and
conditions relating to the Sprinkler Renovation Work described below.
SECTION 1

GENERAL
Except for the Improvement Allowance set forth below, Landlord shall not be
obligated to make or pay for any alterations or improvements to the 6290
Building, the Building or the Project.
SECTION 2

IMPROVEMENT ALLOWANCE AND SPRINKLER RENOVATION WORK
2.1    Improvement Allowance. Tenant shall be entitled to an improvement
allowance (the "Improvement Allowance") in the amount of up to, but not
exceeding, Two Million Three Hundred Eighty-Four Thousand Two Hundred Thirty-Two
Dollars ($2,384,232.00), to help Tenant pay for the costs of the design,
permitting and construction of the sprinkler renovation work in the
6290 Building pursuant to the construction bids attached hereto as Schedule 1
(collectively, the "Sprinkler Renovation Work"); provided, however, that
Landlord shall have no obligation to disburse all or any portion of the
Improvement Allowance to Tenant unless Tenant makes a request for disbursement
pursuant to the terms and conditions of Section 2.2 below prior to June 30,
2019. In no event shall Landlord be obligated to make disbursements pursuant to
this Tenant Work Letter in a total amount which exceeds the Improvement
Allowance. Tenant shall not be entitled to receive any cash payment or credit
against Rent or otherwise for any unused portion of the Improvement Allowance
which is not used to pay for the Improvement Allowance Items (as defined below).
2.2    Disbursement of the Improvement Allowance.
2.2.1    Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively, the "Improvement Allowance
Items"):
2.2.1.1    Payment of (i) the fees of the Architect and the Engineers (as such
terms are defined below), and (ii) the fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord's consultants in
connection with the preparation and review of the Construction Drawings (as
defined below);
2.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Sprinkler Renovation Work;
2.2.1.3    The cost of construction of the Sprinkler Renovation Work, including,
without limitation, contractors' fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after-hours freight elevator usage.
2.2.1.4    The cost of any changes to the Construction Drawings or Sprinkler
Renovation Work required by applicable laws;


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------





2.2.1.5    Sales and use taxes and Title 24 fees; and
2.2.1.6    All other costs to be expended by Landlord in connection with the
design, permitting and construction of the Sprinkler Renovation Work.
2.2.2    Disbursement of Improvement Allowance. Subject to Section 2.1 above,
during the construction of the Sprinkler Renovation Work, Landlord shall make
monthly disbursements of the Improvement Allowance for Improvement Allowance
Items for the benefit of Tenant and shall authorize the release of monies for
the benefit of Tenant as follows:
2.2.2.1    Monthly Disbursements. From time to time during the construction of
the Sprinkler Renovation Work (but no more frequently than monthly), Tenant
shall deliver to Landlord: (i) a request for payment of the Contractor (as
defined below), approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Sprinkler
Renovation Work, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the Construction Budget (as defined below); (ii) invoices from all of Tenant's
Agents (as defined below), for labor rendered and materials delivered to the
6290 Building; (iii) executed mechanic's lien releases from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of California Civil Code Section 8138; and (iv) each of
the general disbursement items referenced in Section 2.2.2.2 below, and all
other information reasonably requested by Landlord. Tenant's request for payment
shall be deemed Tenant's acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant's payment request. Following
Landlord's receipt of a completed disbursement request submission,, Landlord
shall deliver a check to Tenant made jointly payable to the Contractor and
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the "Final Retention")
and (B) the balance of any remaining available portion of the Improvement
Allowance (not including the Final Retention), provided that Landlord does not
dispute any request for payment based on non-compliance of any work with the
Approved Working Drawings (as defined below), or due to any substandard work, or
for any other reason. Landlord's payment of such amounts shall not be deemed
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in Tenant's payment request.
2.2.2.2    Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Sprinkler Renovation Work, provided that (i) Landlord has
determined that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, HVAC, life-safety or other systems of the
Building, the curtain wall of the Building, or the structure or exterior
appearance of the Building; and (ii) Tenant has delivered to Landlord:
(A) properly executed and final unconditional mechanics lien releases in
compliance with applicable California law; (B) if applicable, a certificate of
occupancy or permit cards signed off by the City of San Diego (the "City") with
respect to the 6290 Building; (C) as-built plans and City-permitted plans for
the Sprinkler Renovation Work; (D) operation manuals and warranties for
equipment included within the Sprinkler Renovation Work, if applicable; (E) copy
of the contract with the Contractor; (F) copy of the Contractor's certificate of
insurance, including Additional Insured endorsement naming Landlord (and any
other party requested by Landlord) as additional insureds; and (G) the
Contractor's schedule of values, showing total contract value.
2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items.


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------





SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the "Architect") and engineering consultants
("Engineers") approved by Landlord, which approval shall not be unreasonably
withheld, to prepare the Construction Drawings. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the "Construction Drawings." All Construction Drawings shall comply with the
drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord's reasonable approval. Tenant and Architect shall verify,
in the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
3.2    Final Working Drawings. As soon as reasonably possible after the date
hereof, Tenant shall cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Sprinkler Renovation Work, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to obtain all applicable permits for the Sprinkler Renovation Work
(collectively, the "Final Working Drawings"), and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall advise
Tenant within five (5) business days after Landlord's receipt of the Final
Working Drawings for the Sprinkler Renovation Work if the same is unsatisfactory
or incomplete in any respect. If Tenant is so advised, Tenant shall promptly
(i) revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith, and (ii) deliver such revised
Final Working Drawings to Landlord.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the commencement of the
Sprinkler Renovation Work. After approval by Landlord of the Final Working
Drawings, Tenant shall promptly submit the same to the appropriate governmental
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord's consultants shall be responsible for obtaining
any building permit and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit. No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.
SECTION 4

CONSTRUCTION OF THE SPRINKLER RENOVATION WORK
4.1    Tenant's Selection of Contractor and Tenant's Agents.
4.1.1    The Contractor. Tenant shall select BNB Builders as the general
contractor to construct the Sprinkler Renovation Work (the "Contractor").


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------





4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed.
4.2    Construction of Sprinkler Renovation Work by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Prior to Tenant's execution of the
construction contract and general conditions with Contractor (the "Contract"),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Sprinkler Renovation Work, Tenant shall provide Landlord
with a written detailed cost breakdown (the "Final Costs Statement"), by trade,
of the final costs to be incurred, or which have been incurred, as set forth
more particularly in Section 2.2.1.1 through 2.2.1.6 above, in connection with
the design, permitting and construction of the Sprinkler Renovation Work to be
performed by or at the direction of Tenant or the Contractor (which costs form a
basis for the amount of the Contract, if any (the "Final Costs").
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Sprinkler
Renovation Work. Tenant's and Tenant's Agents' construction of the Sprinkler
Renovation Work shall comply with the following: (i) the Sprinkler Renovation
Work shall be constructed in strict accordance with the Approved Working
Drawings; (ii) Tenant's Agents shall submit schedules of all work relating to
the Sprinkler Renovation Work to Contractor and Contractor shall, within five
(5) business days after Tenant's receipt thereof, inform Tenant's Agents of any
changes which are necessary thereto, and Tenant's Agents shall adhere to such
corrected schedule; and (iii) Tenant shall abide by all rules made by Landlord's
Building contractor or Landlord's Building manager with respect to the use of
freight, loading dock and service elevators, storage of materials, and any other
matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Sprinkler Renovation Work.
4.2.2.2    Indemnity. Tenant's indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant's
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Sprinkler
Renovation Work and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Sprinkler Renovation
Work, and (ii) to enable Tenant to obtain any building permit for the 6290
Building.
4.2.2.3    Insurance Requirements.
4.2.2.3.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
4.2.2.3.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount equal to the full replacement cost of the improvements being
constructed by Tenant, and such other insurance as Landlord may reasonably
require. Such insurance shall be in amounts and shall include


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------





such extended coverage endorsements as may be reasonably required by Landlord,
and in form and with companies as are required to be carried by Tenant as set
forth in the Lease.
4.2.2.3.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Sprinkler Renovation Work and before the Contractor's
equipment is moved onto the site. All such policies of insurance must contain a
provision that the company writing said policy will give Landlord thirty (30)
days prior written notice of any cancellation or lapse of the effective date or
any reduction in the amounts of such insurance. If the Sprinkler Renovation Work
are damaged by any cause during the course of the construction thereof, Tenant
shall immediately repair the same at Tenant's sole cost and expense. All
policies carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as
their interests may appear, as well as Contractor and Tenant's Agents, and shall
name as additional insureds Landlord's property manager, Landlord's asset
manager, and all mortgagees and ground lessors of the Building and any other
parties specified by Landlord. All insurance, except Workers' Compensation,
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.3 of
this Tenant Work Letter.
4.2.3    Governmental Compliance. The Sprinkler Renovation Work shall comply in
all respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Sprinkler Renovation Work at all times, provided however, that Landlord's
failure to inspect the Sprinkler Renovation Work shall in no event constitute a
waiver of any of Landlord's rights hereunder nor shall Landlord's inspection of
the Sprinkler Renovation Work constitute Landlord's approval of the same. Should
Landlord disapprove any portion of the Sprinkler Renovation Work, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Sprinkler Renovation Work shall be rectified by Tenant at no expense to
Landlord, provided however, that if Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Sprinkler Renovation Work and such defect, deviation or matter might
adversely affect the mechanical, electrical, plumbing, HVAC or life-safety
systems of the Building, or the structure or exterior appearance of the
Building, Landlord may, take such action as Landlord deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Sprinkler
Renovation Work until such time as the defect, deviation and/or matter is
corrected to Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of the Third Amendment, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Sprinkler Renovation Work, which meetings shall be
held at a location designated by Landlord, and Landlord and/or its agents shall
receive prior notice of, and shall have the right to attend, all such meetings,
and, upon Landlord's request, certain of Tenant's Agents shall attend such
meetings. In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.


 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------





4.3    Notice of Completion; Copy of "As Built" Plans. Within ten (10) days
after completion of construction of the Sprinkler Renovation Work, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant's agent
for such purpose, at Tenant's sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the 6290 Building, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, (ii) Tenant shall
deliver to Landlord a copy of all warranties, guaranties, and operating manuals
and information relating to the Sprinkler Renovation Work in the 6290 Building,
and (iii) Tenant shall assign to Landlord all warranties and guaranties
pertaining to the Sprinkler Renovation Work.
4.4    Coordination by Tenant's Agents with Landlord. Upon Tenant's delivery of
the Contract to Landlord under Section 4.2.1 of this Tenant Work Letter, Tenant
shall furnish Landlord with a schedule setting forth the projected date of the
completion of the Tenant Improvements and showing the critical time deadlines
for each phase, item or trade relating to the construction of the Sprinkler
Renovation Work.
SECTION 5

MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Ian Fuller as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.
5.2    Landlord's Representative. Landlord has designated Holly Jump as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
5.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant of this Tenant Work
Letter or the Lease has occurred at any time on or before the completion of the
Sprinkler Renovation Work, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord
shall have the right to withhold payment of all or any portion of the
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Sprinkler Renovation Work, and (ii) all other obligations of
Landlord under the terms of this Tenant Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease.




 


-8-


6340/6310/6290 SEQUENCE DRIVE
[Expansion and Extension Amendment]
[DexCom, Inc.]




--------------------------------------------------------------------------------






SCHEDULE 1
CONSTRUCTION BID
[***]


